Case 2:20-cv-00055-RWS Document 12 Filed 05/29/20 Page 1 of 1 PageID #: 108




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

TEXAS EQUAL ACCESS FUND, LILITH                     §
FUND FOR REPRODUCTIVE EQUITY,                       §
                                                    §     CIVIL ACTION NO. 2:20-CV-00055-RWS
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §
                                                    §
CITY OF WASKOM, TX,      CITY OF                    §
NAPLES, TX, CITY OF JOAQUIN, TX,                    §
CITY OF TENAHA, TX, CITY OF RUSK,                   §
TX, CITY OF GARY, TX, CITY OF                       §
WELLS,
   .   TX,                                          §
                                                    §
                Defendants.                         §

                                              ORDER

       Before the Court is Plaintiffs’ Notice of Dismissal (Docket No. 11). Pursuant to Rule

41(a)(1) of the Federal Rules of Civil Procedure, it is

       ORDERED that Plaintiffs' claims are DISMISSED WITHOUT PREJUDICE.

The Clerk of the Court is directed to close this case.

       So ORDERED and SIGNED this 29th day of May, 2020.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE
